Citation Nr: 0300589	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  95-39 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a chronic skin 
condition, to include hives, claimed as either due to the 
inservice administration of the Japanese encephalitis 
vaccine or chronic disability resulting from an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran served on active military duty from April 1990 
to March 1994, including service in the Persian Gulf in 
support of Operation Desert Storm/Shield from February 1, 
1991 to February 28, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of 
the RO, which denied the veteran's claim previously 
characterized as entitlement to service connection for a 
skin disability, to include hives.  An expanded claim was 
denied by RO rating decision dated in January 1998.

The veteran's sworn testimony was obtained before a 
hearing officer at the RO in December 1994.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by the veteran, 
and provided him appropriate VA medical examinations, all 
in an effort to assist him in substantiating his claim for 
VA compensation benefits.  

2.  A chronic skin disorder, to include hives, is not 
shown in service or on examination at separation from 
service, nor is a chronic skin disorder, the result of 
inservice administration of the Japanese encephalitis 
vaccine, currently demonstrated, including on repeated VA 
skin examinations.  

3.  There is no competent medical evidence that the 
veteran currently has any chronic skin disorder which is 
due to undiagnosed illness.  

4.  The veteran's current dermal graphism is not shown in 
service.  

CONCLUSION OF LAW

A chronic skin condition, to include hives, claimed as 
either due to the inservice administration of the Japanese 
encephalitis vaccine or chronic disability resulting from 
an undiagnosed illness, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.317 
3.359 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue on 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159) (VCAA).  The veteran was provided adequate VA 
skin examinations a multiple of times, most recently in 
May 2002, which included the Board remand requested 
medical opinion.  Additionally, all identified VA and 
private treatment records have been obtained, pertinent to 
the appeal.  The veteran was provided his requested 
hearing at the RO.  Additionally, the October 1994 
statement of the case (SOC), and subsequent supplemental 
statements of the case (SSOC's) clearly explain why the 
evidence submitted to date does not support his claim of 
service connection.  The salient point is that the veteran 
was afforded an opportunity to provide his sworn testimony 
and he was given every opportunity to submit evidence to 
substantiate his claim on appeal.  Moreover, the above 
correspondence, notice and development indicates that the 
veteran was advised of what he needed to do to support his 
claim, and what VA would do in response.  That is, he was 
advised of what sort of evidence was needed, he was 
advised of what evidence or information he needed to 
submit to VA, and he was advised of what evidence VA was 
to obtain on its own, or in response to information 
provided by the veteran.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Thus, both the duty to assist and 
notice provisions of VCAA have been met in this case, and 
further development would serve no useful purpose.  

Service connection

In general, under pertinent law and VA regulations, 
service connection may be granted if the evidence 
establishes that a claimed chronic disability was incurred 
in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) 
(2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability (see Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (holding that service 
connection presupposes a diagnosis of a current disease); 
(2) medical, or in certain circumstances, lay evidence of 
the incurrence or aggravation of a disease or injury in 
service or during the presumptive period; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative 


value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2002); Ortiz v. Principi, No. 
01-7006, slip op. at 7 (Fed. Cir. Dec. 17, 2001); 
38 C.F.R. § 3.102 (2002).

A Persian Gulf veteran shall be service connected for 
objective indications of chronic disability resulting from 
an illness manifested by one or more presumptive signs or 
symptoms, including those of the skin, that began during 
active military service and cannot be attributed to any 
known clinical diagnosis.  See 38 C.F.R. § 3.317 (2002).  

The veteran asserts and testified (in December 1994) that 
he first noticed and received treatment for skin hives in 
late 1992 while stationed in Hawaii during his military 
service.  He also asserts, apparently in the alternative, 
that he may have acquired a skin disorder as a reaction to 
being administered a Japanese encephalitis vaccine.  The 
veteran also asserts that this skin disorder of the arms 
has occasionally reoccurred since then, so as to warrant 
service connection.  

The Board finds that service connection for a skin 
disorder is not warranted on any basis.  First, the 
service medical records do not show a chronic skin 
disorder, but rather, hives which were successfully 
treated with medication, without recurrence.  The post-
service medical evidence of record show no chronic skin 
disorder on repeated VA examinations, and on most recent 
VA examination in May 2002, the veteran's dermal graphism 
was not associated with service or any incident therein.  
Rather, VA medical opinion is that the veteran has dermal 
graphism which is a very common finding in the general 
population, and that it is unlikely to be secondary to the 
Japanese encephalitis vaccine received by the veteran 
during service.  

Service medical records show that the veteran had 
capillary hemangioma of the chest area upon examination in 
February 1990 prior to entry into military service in 


April 1990.  On December 10th, 1991, the veteran signed a 
consent form and received the Japanese encephalitis 
vaccine.  No reaction was noted, and the veteran has 
denied any reaction or skin disorder until the "end of 
1992."  See hearing transcript, December 1994.  Service 
medical records show initial treatment for hives on 
December 22, 1993, with notation of a history of hives for 
the previous two months.  The diagnosis was 
dermatographia.  His medication was changed on December 
27, 1993, for which "good control" was noted on follow-up 
visit on January 3, 1994.  The diagnosis remained 
dermatographia.  On examination in January 1994 prior to 
separation from service, the veteran reported taking 
medication for the control of "hives-[p]roblem comes and 
goes."  On examination, the veteran was found to have a 
sunburn, but no hives or other skin abnormality was noted 
on examination.  The veteran's discharge was effective in 
March 1994.  

The post-service medical evidence shows no chronic skin 
disorder on June 1994 Persian Gulf Registry examination, 
and repeated VA examinations in November and December 
1997, and May 2002.  While the veteran reported a history 
of an allergic reaction to the Japanese encephalitis 
vaccine on VA mental health examination in November 1997, 
his December 1994 sworn testimony was that he had no 
reaction to the vaccine, which both the service medical 
records and the veteran's sworn testimony show was 
administered in 1991, prior to his reported symptomatology 
in late 1992, documented by the service medical records to 
have been in December 1993.  The salient point is that no 
skin disorder was found on examinations in June 1994, and 
skin examination in November 1997.  

On VA examination in May 2002, the scalp, face, chest, 
back, arms, legs, toes, feet and hands were clear.  A 
scratch test was positive for urticaria, and there was 
dermal graphism.  The VA examiner was of the opinion that 
the veteran had dermal graphism, and that this was a very 
common finding in the general population.  Moreover, while 
dermal graphism was thought to be usually associated with 
people with atopic dermatis, it was felt that the veteran 
did not appear to have this disorder.  


Note was made that while the Japanese encephalitis vaccine 
is known to cause urticaria, research also shows that any 
acute reaction is usually for 48 to 96 hours.  Therefore, 
it was the medical opinion of the examining physician that 
the veteran's dermal graphism was unlikely to be secondary 
to his Japanese encephalitis vaccine.  

With regard to the VA examination report of May 2002 and 
medical nexus opinion, the Board adds that the veteran's 
service medical records demonstrate that he received the 
vaccine in December 1991, and the veteran testified under 
oath that he had no symptoms until late 1992, although the 
service medical records show initial treatment in December 
1993, with a 2-month history of hives.  The evidence of 
record, both medical and the veteran's testimony, shows 
that he had no immediate or recognized reaction to the 
Japanese encephalitis vaccine in December 1991, and no 
skin disorder in service prior to October 1993, nearly two 
years later.  

Both the veteran and his VA treatment records show no 
treatment for any skin disorder since service.  

The above demonstrated facts and clinical finding compel 
the Board to conclude that the veteran did not have a skin 
reaction to the Japanese encephalitis vaccine, that any 
treatment for hives or dermatographia in service was not 
chronic, that hives are not presently shown, and that the 
veteran's currently demonstrated dermal graphism is not 
shown to have been chronic in service, or due to inservice 
administration of the Japanese encephalitis vaccine in 
1991.  

In finding so, the Board gives all due consideration to 
the veteran's sworn testimony and the lay opinions of his 
mother and grandfather, dated in 1996.  However, The 
United States Court of Appeals for Veterans Claims (Court) 
has held that lay persons are not competent to offer 
medical opinions.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  While such lay statements can certainly provide 
an eyewitness account of a veteran's visible symptoms, as 
the capacity of a witness to offer such evidence is 
different from the capability of a witness to offer 
evidence that requires 


medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, to the extent that these 
statements tend to advance an unsupported medical 
conclusion-that the veteran's current dermal graphism is 
due to service, or related to hives treated in service, 
and are contradicted by the May 2002 VA medical opinion, 
these lay statements are not credible.  Id.  

Finally, service connection as due to undiagnosed illness 
based on the veteran's Persian Gulf service is also not 
established because there is a showing by competent 
medical evidence of a current skin disability, thus, no 
undiagnosed or unexplained skin disorder.  See 38 U.S.C.A. 
§ 1117 (West Supp. 2002); 38 C.F.R. § 3.317 (2002); 66 
Fed. Reg. 56614-56615 (Nov. 9, 2001).  VA medical opinion 
is that the veteran has a common skin condition which is 
not unique to his military service, and his service 
medical records do not support a finding of incurrence or 
aggravation of a chronic skin disorder.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

In conclusion, for the reasons and bases expressed above, 
the Board finds that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a skin disorder, to include hives, claimed 
as due to either the Japanese encephalitis vaccine or due 
to undiagnosed illness.  The benefits sought on appeal are 
accordingly denied as against the weight of the evidence 
of record.  




ORDER

The claim of service connection for a chronic skin 
condition, to include hives, claimed as either due to the 
inservice administration of the Japanese encephalitis 
vaccine or chronic disability resulting from an 
undiagnosed illness, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

